       Case 1:20-cv-00219-AW-GRJ Document 1 Filed 08/28/20 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

CRYSTAL THOMPSON, an individual,                                     CASE NO.:

       Plaintiff,
vs.

TARGET CORPORATION, a Minnesota
corporation,

      Defendant.
_______________________________/


                      COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, CRYSTAL THOMPSON ("THOMPSON"), by and

through her undersigned counsel, and states the following:

                                     CAUSES OF ACTION

       1.      This is an action brought under Title VII of the Civil Rights Act of 1964 (Title VII)

and the Florida Civil Rights Act of 1992 (FCRA) for (a) discrimination in violation of Title VII,

(b) retaliation in violation of Title VII and (c) gender discrimination in violation of FCRA.

                                            PARTIES

       2.      The Plaintiff, CRYSTAL THOMPSON, is an individual and a resident of Florida

who at all material times resided in Alachua County, Florida and was employed by TARGET

CORPORATION ("TARGET").

       3.      The Defendant, TARGET CORPORATION, is a Minnesota corporation with a

principal place of business located at 1000 Nicollet Mall, Minneapolis, Minnesota 55403.

TARGET employed THOMPSON.




                                                 1
       Case 1:20-cv-00219-AW-GRJ Document 1 Filed 08/28/20 Page 2 of 10



       4.      TARGET employs in excess of 15 employees and is an employer under Title VII

and FCRA.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       6.      This Court has supplemental jurisdiction over THOMPSON's state law claims

pursuant to 28 U.S.C. §1367.

       7.      Venue is proper in the United States District Court for the Northern District of

Florida because the Plaintiff resides in, and the Defendant conducts business in, and some or all

of the events giving rise to Plaintiff's claims occurred in Alachua County, Florida, which is within

the Northern District of Florida. Venue is proper in the Gainesville Division under Local Rule

3.1(B) since Alachua County is within the Gainesville Division.

       8.      THOMPSON received her Notice of Right to Sue from the U.S. Equal

Employment Opportunity Commission (EEOC) on July 7, 2020, and the instant Complaint is filed

within the time frame required under the law (see NOTICE OF RIGHT TO SUE attached as

Exhibit A).

                                  GENERAL ALLEGATIONS

       9.      THOMPSON is a single mother, i.e., a female person, who works two jobs with

different employers in order to meet her families' financial obligations.

       10.     THOMPSON was hired by TARGET on or about June 15, 2018.

       11.     THOMPSON was employed as a Retail Worker at TARGET.

       12.     TARGET was aware that THOMPSON worked a second job. THOMPSON

made this known to TARGET to avoid scheduling conflicts between both employers.




                                                 2
       Case 1:20-cv-00219-AW-GRJ Document 1 Filed 08/28/20 Page 3 of 10



       13.     THOMPSON always performed her assigned duties, as an employee of TARGET,

in a professional manner and was well qualified for her position at TARGET.

       14.     In late 2018, THOMPSON's supervising manager at TARGET began (a) making

sexually crude comments toward her, to include remarking about THOMPSON's breasts and

soliciting her for sex; and (b) touching THOMPSON in an offensive and inappropriate manner,

to include grabbing her buttocks.

       15.     THOMPSON continued to be sexually harassed by her supervising manager at

TARGET until February 2019.

       16.     This persistent harassment led to a change in the terms and conditions of

THOMPSON's employment by creating a hostile workplace.

       17.     On or about February 3, 2019, THOMPSON complained to TARGET about the

above-described harassment committed by her supervising manager. Following this, TARGET

told THOMPSON that she was the leading candidate for a promotion.

       18.     TARGET retaliated against THOMPSON for reporting her supervising manager

who had engaged in sexual harassment (a) by awarding the above-described promotion to another

employee; and/or (b) by changing THOMPSON's work hours to create a scheduling conflict with

her other place of employment.

    COUNT I - VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                       GENDER DISCRIMINATION

       19.     The Plaintiff incorporates by reference Paragraphs 1-18 of this Complaint as though

fully set forth below.

       20.     THOMPSON is a female and as such, is a member of a protected class.




                                                3
       Case 1:20-cv-00219-AW-GRJ Document 1 Filed 08/28/20 Page 4 of 10



       21.     At all material times, THOMPSON was an employee of the Defendant and

TARGET was an employer covered by and within the meaning of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §2000(e).

       22.     THOMPSON was, and is, qualified for the position she held with TARGET.

       23.     THOMPSON was subjected to disparate treatment by TARGET, thereby altering

the terms and conditions of her employment.

       24.     The acts, failures to act, practices and policies of TARGET set forth above

constitute intentional discrimination on the basis of THOMPSON's sex in violation of Section

703 of Title VII, 42 U.S.C. §2000(e)(2).

       25.     As a direct and proximate result of the violations of 42 U.S.C. §2000(e) et seq. as

referenced and cited herein, THOMPSON has lost benefits and privileges of her employment and

has been substantially and significantly injured in her career path.

       26.     As a direct and proximate result of the violations of 42 U.S.C. §2000(e) et seq. as

referenced and cited herein, and as a direct and proximate result of the prohibited acts perpetrated

against her, THOMPSON is entitled to all relief necessary to make her whole as provided for

under 42 U.S.C. §2000(e) et seq.

       27.     As a direct and proximate result of TARGET's actions, THOMPSON has suffered

damages, including but not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation and non-economic damages for mental and

emotional distress.

       28.     THOMPSON has exhausted her administrative remedies and this count is timely

brought.




                                                 4
       Case 1:20-cv-00219-AW-GRJ Document 1 Filed 08/28/20 Page 5 of 10



        WHEREFORE, the Plaintiff, CRYSTAL THOMPSON, requests trial by jury of all

issues so triable as a matter of right, and:

        i.      Back pay and all other benefits, perquisites and other compensation for

                employment which the Plaintiff would have received had she maintained her

                position with the Defendant, plus interest, including but not limited to lost salary

                and bonuses;

        ii.     Front pay, including raises, benefits, insurance costs, benefits costs and retirement

                benefits;

        iii.    Reimbursement of all expenses and financial losses the Plaintiff has incurred as a

                result of the Defendant's actions;

        iv.     Declaratory relief declaring the acts and practices of the Defendant to be in

                violation of the statute cited above;

        v.      Reasonable attorney's fees plus costs;

        vi.     Compensatory damages;

        vii.    Punitive damages; and

        viii.   Such other relief as this Court shall deem appropriate.

    COUNT II - VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
                              RETALIATION

        29.     The Plaintiff incorporates by reference Paragraphs 1-18 of this Complaint as though

fully set forth below.

        30.     Title VII of the Civil Rights Act of 1964 prohibits employers from retaliating

against employees for engaging in protected activity.

        31.     THOMPSON engaged in protected activity by opposing employment practices

that she reasonably and in good faith believed were unlawful.             THOMPSON's opposition



                                                     5
        Case 1:20-cv-00219-AW-GRJ Document 1 Filed 08/28/20 Page 6 of 10



included, but was not limited to, the Plaintiff's complaint to TARGET on February 3, 2019 that

she was being sexually harassed by her supervising manager. TARGET awarded a promotion to

another employee and/or altered THOMPSON's work hours after she engaged in this protected

activity.

        32.     As a direct and proximate result of the violations of 42 U.S.C. §2000(e) et seq. as

referenced and cited herein, THOMPSON has lost benefits and privileges of her employment and

has been substantially and significantly injured in her career path.

        33.     As a direct and proximate result of the violations of 42 U.S.C. §2000(e) et seq. as

referenced and cited herein, and as a direct and proximate result of the prohibited acts perpetrated

against her, THOMPSON is entitled to all relief necessary to make her whole as provided for

under 42 U.S.C. §2000(e) et seq.

        34.     As a direct and proximate result of TARGET's actions, THOMPSON has suffered

damages, including but not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation and non-economic damages for mental and

emotional distress.

        35.     THOMPSON has exhausted her administrative remedies and this count is timely

brought.

        WHEREFORE, the Plaintiff, CRYSTAL THOMPSON, requests trial by jury of all

issues so triable as a matter of right, and:

        i.      Back pay and all other benefits, perquisites and other compensation for

                employment which the Plaintiff would have received had she maintained her

                position with the Defendant, plus interest, including but not limited to lost salary

                and bonuses;




                                                 6
       Case 1:20-cv-00219-AW-GRJ Document 1 Filed 08/28/20 Page 7 of 10



       ii.     Front pay, including raises, benefits, insurance costs, benefits costs and retirement

               benefits;

       iii.    Reimbursement of all expenses and financial losses the Plaintiff has incurred as a

               result of the Defendant's actions;

       iv.     Declaratory relief declaring the acts and practices of the Defendant to be in

               violation of the statute cited above;

       v.      Reasonable attorney's fees plus costs;

       vi.     Compensatory damages;

       vii.    Punitive damages; and

       viii.   Such other relief as this Court shall deem appropriate.

  COUNT III - VIOLATION OF TITLE VII OF THE FLORIDA CIVIL RIGHTS ACT,
                        GENDER DISCRIMINATION

       36.     The Plaintiff incorporates by reference Paragraphs 1-18 of this Complaint as though

fully set forth below.

       37.     THOMPSON is a female and as such, is a member of a protected class.

       38.     At all material times, THOMPSON was an employee and TARGET was her

employer covered by and within the meaning of the FCRA.

       39.     THOMPSON was, and is, qualified for the position she held with TARGET.

       40.     THOMPSON was subjected to disparate treatment by TARGET, thereby altering

the terms and conditions of her employment.

       41.     The acts, failures to act, practices and policies of TARGET set forth above

constitute intentional discrimination on the basis of THOMPSON's sex in violation of the FCRA.




                                                    7
       Case 1:20-cv-00219-AW-GRJ Document 1 Filed 08/28/20 Page 8 of 10



        42.     As a direct and proximate result of the violations of the FCRA as referenced and

cited herein, THOMPSON has lost benefits and privileges of her employment and has been

substantially and significantly injured in her career path.

        43.     As a direct and proximate result of the violations of the FCRA as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against her,

THOMPSON is entitled to all relief necessary to make her whole as provided for under the FCRA.

        44.     As a direct and proximate result of TARGET's actions, THOMPSON has suffered

damages, including but not limited to, a loss of employment opportunities, loss of past and future

employment income and fringe benefits, humiliation and non-economic damages for mental and

emotional distress.

        45.     THOMPSON has exhausted her administrative remedies and this count is timely

brought.

        WHEREFORE, the Plaintiff, CRYSTAL THOMPSON, requests trial by jury of all

issues so triable as a matter of right, and:

        i.      Back pay and all other benefits, perquisites and other compensation for

                employment which the Plaintiff would have received had she maintained her

                position with the Defendant, plus interest, including but not limited to lost salary

                and bonuses;

        ii.     Front pay, including raises, benefits, insurance costs, benefits costs and retirement

                benefits;

        iii.    Reimbursement of all expenses and financial losses the Plaintiff has incurred as a

                result of the Defendant's actions;




                                                     8
       Case 1:20-cv-00219-AW-GRJ Document 1 Filed 08/28/20 Page 9 of 10



        iv.     Declaratory relief declaring the acts and practices of the Defendant to be in

                violation of the statute cited above;

        v.      Reasonable attorney's fees plus costs;

        vi.     Compensatory damages;

        vii.    Punitive damages; and

        viii.   Such other relief as this Court shall deem appropriate.



                                  DEMAND FOR JURY TRIAL

        NOW COMES the Plaintiff, CRYSTAL THOMPSON, by and through her undersigned

attorney, and demands a jury trial under Federal Rule of Civil Procedure 38 on all issues triable as

a matter of right by a jury in this action.


                                              Respectfully submitted this 28th day of August 2020

                                              By: /s/ Adam P. Stout, Esq.
                                              Adam P. Stout, Esq.
                                              Law Office of Stout Defense, P.A.
                                              Florida Bar No.: 96527
                                              5215 SW 91st Terrace
                                              Gainesville, Florida 32608
                                              Telephone: (352) 505-8897
                                              Facsimile: (352) 204-9654
                                              E-Mail: adam@stoutdefense.com




                                                  9
Case 1:20-cv-00219-AW-GRJ Document 1 Filed 08/28/20 Page 10 of 10
